Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 28, 2009                                                                                                Marilyn Kelly,
                                                                                                                   Chief Justice

  137430                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                SC: 137430
                                                                   COA: 284779
                                                                   Wayne CC: 02-007688-FC
  WILLIAM CHRISTOPHER BROWN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 29, 2008
  order of the Court of Appeals is considered, and it is DENIED, because the defendant’s
  motion for relief from judgment is prohibited by MCR 6.502(G).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 28, 2009                      _________________________________________
           s0420                                                              Clerk